Marston, J.
The important question in this case relates to an alleged material alteration of a promissory note given January 10th, 1869, payable on or before the 15th day of October, 1870, with interest at the rate of' ten per cent by adding thereto the word “annually.”
Even if this word was added as claimed, it was not,, we think, a material alteration. If with this word added, *183we give it a literal construction as claimed, and say that at the expiration of the first year interest thereon would be due and payable, interest for the remaining portion of the time for which the note was to run before becoming due, would -not be payable until the expiration of the second year, so that the second instalment of interest would not become due at the time the principal did, but some months thereafter. So the note being payable on or before Oct. 15th, had it been paid within the first year, the accrued interest could not have been collected until one year from the time the note was given. Such, we think, is not the proper construction to be given it, and could not have been so intended by the party who added this word to the note. The proper construction to give the note as thus changed is as though it had been made to read ten per cent, per annum, and when so construed the alteration added nothing to the extent of the makers’ liability, nor did it change their liability in any way.
Had the note been made payable two or more years after date perhaps a different rule would apply, but upon such a question we express no opinion.
The judgment below must be reversed and a judgment rendered in this court upon the finding of the circuit court, for the sum of $1175.07 with costs of both courts.
Graves, J., and Campbell, C. J., concurred.